DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	Examiner suggests the Assignee must submit the Terminal Disclaimer accordingly, in order to process of the application promptly.

Response to Arguments
3.	Applicant's arguments with respect to claims 1, 4-12, and 14-25 have been considered but are moot in view of the new ground(s) of rejection. 

4.	Applicant amended claims 1, 4-5, 8, and 14.
5.	Applicant canceled claims 2-3, and 13.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4-12, 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al (US 2006/0144933), hereinafter “Do“, in view of Clark et al (US 7,624,923), hereinafter “Clark“, further in view of Dickson et al (US 2002/0170961), hereinafter “Dickson”.
Regarding claim 1, Do teaches an apparatus (Figure 7 teaches an apparatus) comprising: 
one or more product carrying regions for carrying products for purchase (Figure 7 teaches a shopping cart reads on for carrying products for purchase); 
one or more handles for grasping by a customer to move the apparatus around a store (Figure 2A & 2B the apparatus move around for detecting the purchase products); 
Do does not explicitly teach one or more sensors to detect one or more products for purchase placed in the one or more product carrying regions; and
Clark, in the same field of endeavor, teaches one or more sensors to detect one or more products for purchase placed in the one or more product carrying regions (col. 1, lines 29-57, and col. 2, lines 35-55 teach the sensor or the RFID that detect the item located in a shopping cart or shopping basket).

Do and Clark do not clearly teach a computing system communicatively coupled to the one or more sensors, the computing system configured to identify one or more products added to the one or more product carrying regions based on information from the one or more sensors, wherein the computing system is further configured to identify one or more products removed from the one or more product carrying regions based on information from the one or more sensors.
However, Dickson, in the same field of endeavor, teaches a computing system communicatively coupled to the one or more sensors (pars [0010-0012] [0016-0019] each a computing system connected to the RFID tags reads on sensor), the computing system configured to identify one or more products added to the one or more product carrying regions based on information from the one or more sensors (pars [0010-0012] [0016-0019] teach the computing system configured to identify and added or removed the products), wherein the computing system is further configured to identify one or more products removed from the one or more product carrying regions based on information from the one or more sensors.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Do 

Regarding claim 4, the combination of Do, Clark and Dickson teach the apparatus of claim 2, Do further teaches wherein the computing system is further configured to obtain at least one of a weight, manufacturer, expiration date, nutritional value and price of a product (pars [0024-0025] and [0029-0030] teach the price of the item that is being placed in the shopping cart).  

Regarding claim 5, the combination of Do, Clark and Dickson teach the apparatus of claim 2, Do further teaches wherein the computing system is further configured to initiate a transaction to pay for products in the one or more product carrying regions (pars [0025-0026] teach a shopping transaction that placed the item into the shopping cart).  

Regarding claim 6, the combination of Do, Clark and Dickson teach the apparatus of claim 1, Do further teaches wherein the apparatus is a shopping cart (pars [0025-0026] teach a shopping transaction that placed the item into the shopping cart).  

Regarding claim 7, the combination of Do, Clark and Dickson teach the apparatus of claim 1, Do further teaches wherein the one or more sensors include one or more of a radio frequency (RF) tagging sensor, a bar-code sensor, and an image 

Regarding claim 8, Do teaches an apparatus (Figure 7 teaches a shopping cart) comprising: 
one or more sensors; and 
data transfer electronics, communicatively coupled to a processing device and to one or more sensors (Figure 7, and pars [0029-0030] teach the radio tag with bar code reader/magnetic card/smartcard reader module), that cause the processing device to: 20Attorney Docket No. 1348.002US6and 
obtain one or more of a weight (Figure 4 teach the item, price and unit), manufacturer, expiration date, nutritional value and price of the object (pars [0029-0030] teach the providing quantitative price data).  
Do does not explicitly teach identify an object in the shopping cart based on information from the one or more sensors;
Clark, in the same field of endeavor, teaches identify an object in the shopping cart based on information from the one or more sensors;
Clark, in the same field of endeavor (col. 1, lines 29-57, and col. 2, lines 35-55 teach the sensor or the RFID that detect the item located in a shopping cart or shopping basket).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Do 
Do and Clark do not teach wherein the data transfer electronics cause the processing device to: determine that an object has been added to the shopping cart; and determine that an object has been removed from the shopping cart.
	However, Dickson, in the same field of endeavor, teaches wherein the data transfer electronics cause the processing device to: determine that an object has been added to the shopping cart (pars [0010-0012] [0016-0019] teach determine the added product); and determine that an object has been removed from the shopping cart (pars [0010-0012] [0016-0019] teach detecting the added or removed the product). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Do and Clark to Dickson, in order to providing helpful shopping assistance to customers using RFID tagged items during the check-out process for convenient to the customer (as suggested by Dickson in paragraphs [0005-0008]).

	Regarding claim 9, the combination of Do, Clark and Dickson teach the shopping cart of claim 8, Do further teaches wherein the data transfer electronics further cause the processing device to: establish a short-range wireless communications link with the data transfer electronics (pars [0035-0039] teach establish a short-range wireless interface); and receive, via the short-range wireless communications link data relating to at least one of a weight, manufacturer, expiration date, nutritional value and price of the object that is being placed in the shopping cart (pars [0024-0025] and [0029-0030] teach the price of the item that is being placed in the shopping cart).  

	Regarding claim 10, the combination of Do, Clark and Dickson teach the shopping cart of claim 9, Do further teaches wherein the processing device comprises a wireless communications device (pars [0035-0036] teach comprises a wireless communications device).  

	Regarding claim 11, the combination of Do, Clark and Dickson teach the shopping cart of claim 10, Do further teaches wherein the data transfer electronics sends to the wireless communication device data associated with a weight (Figure 4 teaches the item, price, and unit reads on a weight), manufacturer, expiration date, nutritional value and price of the object that is being placed in the shopping cart (pars [0024-0025] and [0029-0030] teach the price of the item that is being placed in the shopping cart).  

	Regarding claim 12, the combination of Do, Clark and Dickson teach the shopping cart of claim 11, Do further teaches wherein the short-range communications link that is established with the wireless communication device is responsive to an action performed by the wireless communications device (pars [0035-0039] teach establish a short-range wireless interface).  

 claim 14, the combination of Do, Clark and Dickson teach the shopping cart of claim 13, Do further teaches wherein the processing device is enabled to perform a transaction to pay for one or more objects that are in the shopping cart (pars [0024-0025] and [0029-0030] teach the price of the item that is being placed in the shopping cart).  

Regarding claim 15, the combination of Do, Clark and Dickson teach the shopping cart of claim 14, Do further teaches wherein the processing device is enabled to perform the transaction to pay for the one or more objects that are in the shopping cart responsive to being proximate to a specific location (pars [0025-0026] teach performing the transaction).  

Regarding claim 16, the combination of Do, Clark and Dickson teach the shopping cart of claim 15, Do further teaches wherein the specific location comprises a check-out counter (pars [0036-0037] teach check-out).  

Regarding claim 17, the combination of Do, Clark and Dickson teach the shopping cart of claim 8, Do further teaches wherein the one or more sensors include one or more of a radio frequency (RF) tagging sensor, a bar-code sensor, and an image recognition sensor (Figure 7 teaches the shopping cart, and pars [0028-0030] teach activated by scanning an item's signal or radio tag with bar code reader/magnetic card/smartcard reader module).  

claim 18, Do teaches a method performed by an apparatus having one or more carrying regions for carrying products for purchase (Figure 7 teaches a shopping cart reads on for carrying products for purchase), the method comprising: 
detecting one or more products for purchase in the one or more carrying regions (Figure 7 teaches a shopping cart reads on for carrying products for purchase);
determining, based on the detecting, that one or more products has been added to the one or more carrying regions; 
determining, based on the detecting, that one or more products has been removed from the one or more carrying regions; and 
initiating a transaction to pay for products in the one or more product carrying regions (pars [0025-0026] [0045-0047] teach purchase the transaction).  
Do does not explicitly teach determining and detecting the products has been added or removed from the carrying regions based on the sensor.
Clark, in the same field of endeavor, teaches determining and detecting the products has been added or removed from the carrying regions based on the sensor (col. 1, lines 29-57, and col. 2, lines 35-55 teach the sensor or the RFID that detect the item located in a shopping cart or shopping basket).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Do to Clark, in order to provide sensing and indicating of the content to customers while they are shopping at a store such as placed in a customer’s shopping cart or shopping basket based on the detected items for influencing the purchasing decisions made by the retail customers (as suggested by Clark in col. 1, lines 12-25).

Regarding claim 19, the combination of Do and Clark teach the method of claim 18, Do further teaches comprising: obtaining at least one of a weight, manufacturer, expiration date, nutritional value or price of a product in the one or more carrying regions (pars [0024-0025] and [0029-0030] teach the price of the item that is being placed in the shopping cart).  

Regarding claim 20, the combination of Do and Clark teach the method of claim 18, Do further teaches comprising: establishing a short-range communications link with a wireless communication device; and sending to the wireless communication device over the short-range communications link information for one or more products in the one or more carrying regions (Figure 7 teaches the shopping cart, and pars [0028-0030] teach activated by scanning an item's signal or radio tag with bar code reader/magnetic card/smartcard reader module).  

Regarding claim 21, the combination of Do and Clark teach the method of claim 20, Do further teaches wherein sending information to the wireless communication device includes sending one or more of a weight, manufacturer, expiration date, nutritional value and/or price of one or more products (pars [0024-0025] and [0029-0030] teach the price of the item that is being placed in the shopping cart).  

Regarding claim 22, the combination of Do and Clark teach the method of claim 21, Do further teaches wherein sending information to the wireless communication or removed from the one or more carrying regions (pars [0024-0025] and [0029-0030] teach the price of the item that is being placed in the shopping cart).  

Regarding claim 23, the combination of Do and Clark teach the method of claim 18, Do further teaches wherein detecting one or more products includes detecting based upon one or more of a radio frequency (RF) tagging technology, a bar- code technology, and an image recognition technology (Figure 7 teaches the shopping cart, and pars [0028-0030] teach activated by scanning an item's signal or radio tag with bar code reader/magnetic card/smartcard reader module).  

Regarding claim 24, the combination of Do and Clark teach the method of claim 18, Do further teaches wherein the apparatus is a shopping cart (Figure 7 teach the shopping cart).  

Regarding claim 25, the combination of Do and Clark teach the method of claim 18, Do further teaches wherein said initiating a transaction occurs responsive to a proximity with a specific location (pars [0020-0021] teach the transaction base on the short range communication reads on a proximity).

9.	In response for claim 18, Do indeed teaches a shopping card and detect the product identifier (see Abstract).  Do paragraph [0007] teaches detecting a motion across a product identifier in a self-service terminal and monitoring for a product 
	Furthermore, Do paragraph [0025] teaches an exemplary use of PSD 202 may be in a retail establishment. Prior to placing an item into their shopping cart 204 as a purchase, a shopper reports the product to the PSD 202 using a bar code reader/magnetic card/smartcard reader module 210, which reads a Universal Product Code (UPC) bar code (or another product identifier) from the product selected by the shopper and records the product in PSD 202. The shopper then places the item into their shopping cart 204. In addition to bar code, magnetic cards, and smartcards, some embodiments of bar code reader/magnetic card/smartcard reader module 210 may be configured to read other forms of non-volatile memory devices, such as compact flash, memory keys, or memory sticks. The PSD 202 stores all items that have been scanned and placed in the shopping cart 204 into a list. In the preferred embodiment, each product identification reader also has the capability to detect that it is in range of a product. For example a barcode scanner may be able to detect that a product is being placed in range of its scanner head. A magnetic card reader will be able to detect that a motion took place at close range. The benefit of this capability will be made clear. When the customer checks out, the checker simply downloads the list (with prices) to conclude a shopping transaction.  Display system 106 includes both viewing screen 206 and a secondary display unit 208, which may include a light emitting diode bar for emitting signal lights and a speaker system for emitting audible signals. Viewing screen 206 can also serve as input device 118 by serving as a touch screen. 
.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T VU/
Primary Examiner, Art Unit 2641